Citation Nr: 0806349	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from December 2000 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the above claim.  The 
veteran's claims file was later permanently transferred to 
the RO in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reflect a diagnosis of mild, 
asymptomatic pes planus at the time of the veteran's entrance 
examination in October 2000.  See 38 U.S.C.A. § 1111 (West 
2002).  As this disability was specifically noted on entrance 
examination, the veteran is not entitled to the presumption 
of soundness.  Thus, the critical question in this claim is 
whether the pre-existing pes planus was aggravated in 
service.  

In this regard, service medical records further reveal that 
the veteran received relevant treatment during service in 
March 2001, June 2001, August 2002, and September 2002.  On 
separation examination in April 2003, he gave a history of 
foot trouble.

In addition, approximately nine months after service, a May 
2004 VA general medical examiner provided a diagnosis that 
included bilateral pes planus by history with x-ray 
demonstrating moderate pes planus bilaterally.  The examiner 
did not offer an opinion with respect whether the veteran's 
pes planus worsened during service, and if so, whether such 
worsening was due to the natural progression of the 
condition.  Therefore, the Board finds that remand is 
required to afford the veteran an appropriate VA orthopedic 
examination and to obtain an opinion in this matter.  

Further, it is unclear whether or not the copy of the 
veteran's separation examination report is complete.  On 
remand, a complete copy should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate source, and request a 
complete copy of the veteran's 
separation examination report.

2.  Make arrangements to obtain any 
additional VA outpatient treatment 
records showing treatment of the 
veteran's feet, dated since August 
2004.

3.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims file must be made available to 
the doctor, and the doctor should 
indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated studies should be 
accomplished.

The doctor should provide an opinion as 
to whether the veteran's bilateral pes 
planus, noted upon entrance examination 
in October 2000, was aggravated during 
service.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not 
sufficient to be considered aggravation 
in service.)  If pes planus did worsen 
during service, was any such worsening 
beyond the natural progression of the 
condition?  A detailed rationale for 
any opinion expressed should be 
provided.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


